IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: TRUST UNDER DEED OF DAVID             : No. 217 MAL 2016
P. KULIG DATED JANUARY 12, 2001              :
                                             :
                                             : Petition for Allowance of Appeal from
PETITION OF: CARRIE C. BUDKE AND             : the Order of the Superior Court
JAMES H. KULIG                               :


                                        ORDER



PER CURIAM

       AND NOW, this 4th day of October, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


       a.     When construing the unambiguous statute 20 Pa.C.S. §7710.2 in a
              case of first impression (in this matter pertaining to the property
              rights of a surviving spouse), may a court resort to legislative
              comments while also: (a) contravening prior rulings of this Court, as
              well as a recent decision from the same intermediate appellate
              court regarding the same statutory enactment, which held that
              comments shall not be considered when construing an
              unambiguous statute, and (b) failing to consider whether the court’s
              interpretation will lead to absurd or unreasonable results?

       b.     When construing the unambiguous statute 20 Pa.C.S. §7710.2 in a
              case of first impression, may a court conclude that the Legislature
              intended to reverse longstanding laws in the absence of any clear
              indication on the face of the statutes, but instead based solely on
              implication from a legislative comment?


       Justices Donohue and Mundy did not participate in the consideration or decision

of this matter.